Case 7:11-cr-01040-KMK Document 478 Filed 06/02/20 Page 1 of 2
               Case 7:11-cr-01040-KMK Document 470 Filed 05/27/20 Page 2 of 2
               Case 7:11-cr-01040-KMK Document 478 Filed 06/02/20 Page 2 of 2




  I
.j::,
I-'·
lTI
0
Ill
tll




                                            if.J
                                     ~
                                     V'I    ~
                                            ~
                                     ~
------                               ~
                                     >-{
                                            ...i

                                            r'
                                            Q
                                                           i

                                     ~       I
                                     l~     ~

                                     ~      l;;
                                     Q      ,_
                                     :ti    ~          \
                                     ~.     0
                                     :..a   itr
                                     r"'    !d
                                            c,




---
         ·-r
                                                   \
                                                     '~
                                                   . •,"
                                                       \   '              _____£_ _ •. • . .. .   .. · -- .
